Opinion issued November 19, 2015




                                      In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00484-CR
                             NO. 01-14-00485-CR1
                           ———————————
                         CORBIK REECE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 174th District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1338724 & 1338725


                         MEMORANDUM OPINION

     Appellant, Corbik Reece, proceeding pro se and incarcerated, pleaded guilty

to two counts of the first-degree felony offense of aggravated robbery with a


1
     Appellate cause no. 01-14-00484-CR; trial court cause no. 1338724.
     Appellate cause no. 01-14-00485-CR; trial court cause no. 1338725.
deadly weapon on June 17, 2013, without an agreed recommendation from the

State as to punishment. See TEX. PENAL CODE ANN. §§ 29.03(a)(2), (b) (West

Supp. 2014). The trial court initially certified, on June 17, 2013, that both of these

cases were not plea-bargained cases, and Reece had the right of appeal.            At

sentencing, however, Reece entered into an agreed plea bargain in exchange for the

State dismissing two charges and recommending twenty years’ confinement as to

punishment. On May 1, 2014, in accordance with the terms of Reece’s plea

bargain with the State, the trial court assessed appellant’s punishment as a

concurrent sentence of twenty years’ confinement, but the judgments of

convictions stated that no permission to appeal was granted.

      Reece timely filed a pro se notice of appeal in each case, contending that the

trial court had granted him permission to appeal. After abatement, the trial court

made findings of fact and conclusions of law, and entered amended certifications

stating that these were plea-bargained cases, and that Reece had no right of appeal.

      We dismiss both appeals for want of jurisdiction.

                                 BACKGROUND
      On April 25, 2012, Reece was indicted twice by a grand jury for the first–

degree felony offense of aggravated robbery with a deadly weapon, both charges

arising from a single incident that occurred on February 28, 2012, but involving

two different complainants. Reece was indicted for aggravated robbery with a


                                          2
deadly weapon against Magdalena Llamas in the first underlying trial court cause

number 1338724, and against Marco Morones in the second underlying trial court

cause number 1338725. See TEX. PENAL CODE ANN. §§ 29.03(a)(2), (b).

      With Marco Sapien appointed as his trial counsel, Reece pleaded guilty to

both charges on June 17, 2013, without an agreed recommendation as to

punishment. The clerk’s record in each case contains plea admonishment papers

indicating that Reece waived his right to have the court reporter record his plea.

The trial court’s certifications, signed on June 17, 2013, stated that both of these

cases were not plea-bargained cases, and that Reece had the right of appeal.

      After Reece failed to appear for sentencing, Sapien was permitted to

withdraw as his counsel, and the State charged Reece with bond jumping in both

cases. Reece was later arrested and Randolph Roll was appointed as his new trial

counsel on October 9, 2013. On May 1, 2014, the trial court signed judgments of

convictions in both cases, indicating that Reece had pleaded guilty to aggravated

robbery with a deadly weapon and was assessed a concurrent sentence of twenty

years’ confinement in accordance with his plea bargain, and that no permission to

appeal was granted. On May 28, 2014, Reece timely filed a pro se notice of appeal

in each case. See TEX. R. APP. P. 26.2(a)(1).

      After these appeals were assigned to this Court, the Clerk of this Court

reviewed the notices of appeals and the clerk’s records, which did not contain any


                                         3
new certifications of the rights of appeal by the trial court, as required when the

judgments were entered, or written orders relieving Roll as Reece’s counsel. See

TEX. R. APP. P. 25.2(a)(2), 37.1. Thus, this Court abated these cases for the trial

court to determine whether Roll still represented Reece and to make findings of

fact to resolve the inconsistencies between the certifications and the judgments.

See TEX. R. APP. P. 25.2(f), 34.5(c), 37.1.

A.    The Abatement Hearing
      On October 30, 2014, the trial court held an abatement hearing with Reece,

appearing via video conference, confirming to the trial judge that he wished to

appeal these cases, but stating that it was up to Roll if he wanted to withdraw as

appellate counsel. Roll stated that he had not been representing Reece on appeal,

had filed a motion to withdraw as counsel, and did not want to be Reece’s

appellate counsel.

      The trial court permitted Roll to put the following recitation of what he

recalled had occurred at Reece’s sentencing hearing before he pleaded guilty. 2

Roll recalled that he was Reece’s third trial counsel and was appointed after Reece

had pleaded guilty and the case was set for a pre-sentencing investigation (“PSI”)

hearing. Roll stated that Reece had a co-defendant, his brother, who was sentenced

by the trial court to twenty years’ confinement before Reece’s sentencing date.


2
      There was no reporter’s record of the sentencing hearing filed in either appeal.
                                            4
Roll recited that Reece, who was out on bond awaiting the PSI sentencing hearing,

did not show up at sentencing after he heard that his brother received a twenty-year

sentence, and the trial court allowed Reece’s trial counsel to withdraw and

appointed Roll as counsel. Roll stated that he spoke to Reece, and when his family

came to court, the trial court allowed the family to speak with Reece in the

“courtroom face-to-face with no glass between them.” Reece’s family convinced

him to accept the offer of twenty years, and he “did waive his right to appeal.”

After Roll’s recitation was complete, the trial court stated its recommendation that

Reece “intelligently waived [his] right to appeal this case.”

B.    The Trial Court’s Findings of Fact and Conclusions of Law and Order
      Following the abatement hearing, the trial court adopted the State’s proposed

findings of fact, conclusions of law, and order on November 7, 2014. After noting

that it had reviewed the official court records in the cases, and after consideration

of the evidence and the parties’ arguments, the trial court issued the following

findings and conclusions:

      1.     As a result of a single incident, the Defendant was charged with
             two offenses. In Cause No. 1338724, the defendant was
             indicted for aggravated robbery of Magdalena Llamas. In
             Cause No.[ ]1338725, the Defendant was indicted for the
             aggravated robbery of Marco Morones.

      2.     The Defendant was set for jury trial on June 17, 2013.

      3.     On June 17, 2013, the Defendant, his attorney, and an attorney
             representing the State executed a “Waiver of Constitutional

                                          5
      Rights, Agreement to Stipulate, and Judicial Confession.” In
      this document, the defendant judicially confessed to committing
      the aggravated robbery of Magd[a]lena Llamas and Marco
      Morones. The State made no recommendation as to what
      sentence the Defendant should receive, other than the sentence
      should be based on the results of a pre-sentence investigation
      report.

4.    At that time, there was no agreed plea. A sentencing hearing
      was set for August 29, 2013. It was agreed that at this hearing
      the court would determine an appropriate sentence based on a
      pre-sentence investigation report. Had this agreement been
      fulfilled, the Defendant would have had a limited right of
      appeal.

5.    On July 18, 2013[,] a hearing was held for a co-defendant,
      Akilleon Laran Chase. Akilleon Laran Chase is the brother of
      the Defendant. I sentenced Akilleon Laran Chase to 20 years in
      the Texas Department of Criminal Justice-Institutional
      Division.

6.    The Defendant did not appear at his court date on August 29,
      2013[,] and his attorney, Marco Sapien[,] withdrew as his
      attorney of record.

7.    On August 30, 2013[,] the State charged the Defendant in
      Cause Number 1399766 and 1399767 with bond jumping.

8.    On October 2, 2013, the Defendant was arrested.

9.    On October 9, 2013[,] Randolph Roll was appointed to
      represent the Defendant.

10.   Randolph Roll reset the case 8 times to determine how the
      Defendant wanted to proceed.      The Defendant had the
      following options:

      a. Withdraw his plea and proceed to trial[;]


                                  6
             b. Persist in his plea of guilty and allow the Court to determine the
                proper punishment based on the pre-sentence investigation report
                and a hearing where both the state and defense could call live
                witnesses[;]
             c. Enter into an agreed plea with the state.

      11.    The Defendant chose to enter into an agreed plea with the state.
             The defendant’s plea of guilty was made in exchange for the
             State’s agreement to dismiss the two bail jumping charges and
             for a term of imprisonment for 20 years.

      12.    A plea bargain occurs when a defendant enters a plea of guilty
             or nolo contendere and the punishment does not exceed the
             punishment recommended by the prosecutor and agreed to by
             the defendant. TEX. R. APP. P. 25.2[a](2).

      13.    The statement in the defendant’s plea paperwork indicating that
             his plea was “WOAR” — without a recommendation from the
             prosecutor — was not changed at the time the Defendant
             entered into an agreed plea with the state but the change was
             dictated to the court reporter.

      14.    The Defendant does not have the right to appeal when he agrees
             to a plea bargain with the state.

      15.    The Defendant entered into a plea bargain with the state and
             does not have the right to appeal.

      16.    The Court does not grant the appellant permission to appeal.

      On January 6, 2015, the trial clerk filed the supplemental clerk’s records in

each case in this Court containing Roll’s motion to withdraw as attorney of record,

filed in the trial court, and the trial court’s findings, conclusions, and order, but no

amended certifications were included.          After this Court abated for amended


                                           7
certifications, the trial court signed amended certifications on February 13, 2015,

stating that these were plea-bargained cases, and that Reece had no right of appeal

in either case. See TEX. R. APP. P. 25.2(a)(2), (d).

                                   DISCUSSION
      Although Reece did not file any brief, his pro se form notice of appeal in

each case appears to contend that either he was granted permission to appeal by the

trial court or matters were raised by written motion by the defendant and ruled

upon before trial. See TEX. R. APP. P. 25.2(a)(2).

A.    Standard of Review
      An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The

rules also provide that an amended trial court’s certification of the defendant’s

right of appeal correcting a defect or omission may be filed in the appellate court.

See TEX. R. APP. P. 25.2(f), 34.5(c), 37.1. The trial court’s amended certification,

signed on February 13, 2015, included in the clerk’s record in each case, states that

these are plea-bargained cases and that Reece has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2), (d).

      In a plea-bargain case—where a defendant pleaded guilty and the

punishment did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant—as here, a defendant may only appeal those matters
                                           8
that were raised by written motion filed and ruled on before trial or after getting the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. § 44.02 (West

Supp. 2014); TEX. R. APP. P. 25.2(a)(2).

      We give almost total deference to a trial court’s determination of the

historical facts that are supported by the record, particularly if the findings of fact

are based on credibility and demeanor. Miller v. State, 393 S.W.3d 255, 262–63

(Tex. Crim. App. 2012) (citation omitted); see also Manzi v. State, 88 S.W.3d 240,

241 (Tex. Crim. App. 2002) (holding that deferential standard of review applies

even when trial court’s factual determination in guilty plea case was based solely

upon affidavits). When the trial court makes explicit findings of fact, we consider,

in the light most favorable to the trial court’s ruling, whether the record supports

those findings. Miller, 393 S.W.3d at 263 (citation omitted). We review legal

rulings de novo unless the trial court’s findings that are supported by the record are

dispositive. Id.

B.    Analysis
      As noted above, when the trial court makes explicit findings of fact, as here,

we consider, in the light most favorable to the trial court’s ruling, whether the

record supports those findings. Miller, 393 S.W.3d at 263. Here, the clerk’s

record in each case contains a plea information sheet, waiver of constitutional

rights, agreement to stipulate, and judicial confession indicating that Reece pleaded


                                           9
guilty to the charged offenses without an agreed recommendation as to

punishment. The clerk’s records also contain Sapien’s motion to withdraw as

attorney of record, which indicated that Reece had failed to appear for the PSI

hearing, and that motion was granted. The records also contain several case reset

forms in which Roll was listed as Reece’s trial counsel, two charges of bail

jumping were added, and the State’s offer of twenty years’ confinement was listed.

      In addition, the judgments of conviction reflect that the trial court accepted

the plea-bargain agreements because each judgment assessed Reece’s punishment

at twenty years’ confinement. See TEX. R. APP. P. 25.2(a)(2). Thus, the records

support the trial court’s findings of fact that Reece entered into agreements with

the State to recommend twenty years’ confinement in exchange for the State

dismissing the two bail jumping charges, and we must defer to those findings of

historical fact. See Miller, 393 S.W.3d at 263. Also, the records support the trial

court’s amended certifications that these are plea-bargained cases and the trial

court did not give its permission to appeal in either case, and we must defer to

those findings. See id.; see Dears, 154 S.W.3d at 615.

      To the extent Reece’s pro se notices of appeal contends that his plea was

involuntary, the Texas Court of Criminal Appeals has held that the voluntariness of

a guilty plea may not be contested on direct appeal following a plea-bargain

agreement. See Woods v. State, 108 S.W.3d 314, 316 & n.6 (Tex. Crim. App.


                                        10
2003); Cooper v. State, 45 S.W.3d 77, 81, 83 (Tex. Crim. App. 2001). And, to the

extent that Reece’s pro se notices of appeal contend that he is permitted to

challenge rulings on pretrial motions, a review of the clerk’s record in each case

does not show any written rulings on motions that were adverse to Reece.

      Because appellant has no right of appeal in these plea-bargained cases, we

must dismiss these appeals without further action. See Menefee v. State, 287
S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”); see also Greenwell v. Court of Appeals for Thirteenth Judicial Dist.,

159 S.W.3d 645, 649 (Tex. Crim. App. 2005) (explaining purpose of certification

requirements is to resolve cases that have no right of appeal quickly without

expense of appointing appellate counsel, preparing reporter’s record or preparing

appellate brief).

                                 CONCLUSION

      Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.
Do not publish. TEX. R. APP. P. 47.2(b).

                                           11